*55OPINION OF THE COURT
Per Curiam.
On July 30, 2009, the respondent pleaded guilty to filing false personal income tax returns, in violation of Tax Law § 1804 (b), a class E felony, before Justice Goldberg in the Supreme Court, New York County. The respondent was automatically disbarred at the time of his felony conviction.
The respondent has submitted an affidavit dated August 31, 2009 consenting to the striking of his name from the roll of attorneys based upon his waiver of indictment and entry of a plea of guilty to a New York State felony offense. The respondent’s counsel, Michael S. Ross, has advised him that by operation of law, he had “ceased to be an attorney,” and from then on, he no longer performed legal activities.
The respondent averred that his affidavit was freely and voluntarily rendered and he specifically waived any opportunity afforded by Judiciary Law § 90 (4) (b), (g) and (h) to be heard in opposition to this Court issuing an order striking his name from the roll of attorneys. The respondent also averred that he was surrendering his secure pass to the Office of Court Administration. He was sentenced to a period of five years of probation, and the Court imposed a fine in the sum of $5,000 and a forfeiture in the sum of $34,800.
Accordingly, the motion of the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts is granted and the respondent’s name is stricken from the roll of attorneys and counselors-at-law based upon his automatic disbarment at the time of his conviction, July 30, 2009.
Prudenti, P.J., Rivera, Skelos, Fisher and Florid, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Serge Yakov Binder, also known as Serge Y. Binder, admitted as Sergi Yakov Pereplyotchik, is disbarred, effective July 30, 2009, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Serge Yakov Binder, also known as Serge Y. Binder, admitted as Sergi Yakov Pereplyotchik, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Serge Yakov Binder, also known as Serge Y. Binder, admitted as *56Sergi Yakov Pereplyotchik, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Serge Yakov Binder, also known as Serge Y. Binder, admitted as Sergi Yakov Pereplyotchik, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).